United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-1652
                                      ___________

Duane Wright,                         *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Gerardo Acevedo, Warden, et al.,      *
                                      *      [UNPUBLISHED]
      Defendants - Appellees.         *
                                 ___________

                            Submitted: May 6, 1999
                                Filed: May 12, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Duane Wright, an inmate at the Iowa State Penitentiary, sued its former warden,
its security director, and members of its Certified Emergency Response Team under 42
U.S.C. § 1983, alleging they used excessive force and denied him adequate medical
care during and after a prison uprising. Following a jury trial, the district court1 entered
judgment for defendants. Wright appeals, arguing that he presented evidence
establishing his claims of cruel and unusual punishment. After careful review, we are


       1
       The HONORABLE CHARLES R. WOLLE, Chief Judge, United States District
Court for the Southern District of Iowa.
satisfied that the trial record supports the jury’s verdict in favor of all defendants and
therefore affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-